DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the phrases "the pattern" (claim 1, line 5), “said ink pattern” (claims 6, 8 and 19, line 1), “said first mentioned ink pattern” (claim 16, line 3) and “said pattern” (claim 9, line 2) lack proper antecedent basis. Perhaps the phrase - -the printed ink pattern-- would be more appropriate.  The recitation or element “a textured pattern” (claim 1, line 5) is inferentially recited. The claim does not positively set forth the recitation or element as the element of the claimed combination. 
 
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-22 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Goto et al. (US 6,550,389).
With respect to claims 1, 6-9, 14-16 and 21, Goto et al. (Fig.1) teaches a conventional method of decorating a metal can body and comprising the steps of printing an ink pattern which inherently includes a printed and unprinted areas or discrete areas so the pattern can be realized onto the can body using an inherent non-varnishable ink (col.2, third paragraph) i.e. an ink which includes pigment, applying a varnish 4 over the printed ink gravure i.e., an intaglio pattern 3 while the printed non-varnishable ink remains wet (e.g. coating by “a wet-on-wet technique”, col.1, lines 15-39 and col.15, first paragraph), the pattern being configured to inherently give rise to a textured pattern in the varnish once the varnish has dried since the ink include metal pigment as aluminum flake for the apex of protrusion of the engraving roller (the paragraph bridging cols.6 and 7 and col.7, lines 5-9 and 24-32).
Goto et al. does not clearly teach the use of a non-varnishable ink.

In view of the teaching of Bonfoey, it would have been obvious to one of ordinary skill in the art to modify the method of decorating a metal can of Goto et al. by using a conventional non-varnishable ink for decorating as taught by Bonfoey for the advantage of using variety inks including a conventional non-varnishable ink for decorating a can if in fact Goto et al. does not teach the use of a non-varnishable ink giving the user a choice of a printing operation according to application and design preference. 
	With respect to claims 2-5, 11, 12, 17-20 and 22, Goto et al. does not clearly teach a filmweight of the non-varnishable ink, the spacing between the print features which is less than 1 mm or the maximum thickness of varnish within the texture pattern or the time for applying a varnish after printing or the clear ink which contains a fluorescent additive or the size of an ink spot.
However, the selection of the desire filmweight of the non-varnishable ink, or desired the spacing between the print features or the desire thickness of varnish within the texture pattern or the desire time for applying a varnish after printing or the clear ink which contains a fluorescent additive or the size of an ink spot or the desire coverage of ink such as 40% to 60% of a total are of surface of a can would be obvious desire image and design to be printed or through routine experimentation depending upon characteristic of ink including density of ink and its carrier, the surface material of a can to be used and a configuration of a printer in order to get best possible printing operation.
It would have been obvious to one of ordinary skill in the art to modify the method of decorating a metal can body of Goto et al. by proving the desire filmweight of the non-varnishable ink, desired the spacing between the print features or the desire thickness of varnish within the texture pattern or the desire time for applying a varnish after printing or the clear ink 
With respect to claim 10, Goto et al. teaches the use of one or both of the ink which is a clear ink (col.15, lines 8-24).
With respect to claim 13, Goto et al. teaches the steps of steps of printing and applying, passing the can body through an oven in order to cure or dry both the ink and the varnish (col.15, fourth paragraph).
With respect to claims 17 and 18, the use of a clear ink which contains a fluorescent additive or an ink which contains thermochromic or photochromic pigments is conventional. 
        	
         Response to Arguments

	Applicants' arguments filed on July 23, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s).  	

Conclusion
         	
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853